Per Curiam.
Order unanimously reversed upon the law, with ten dollars costs to appellant, and motion to open default denied, with ten dollars costs, and judgment reinstated.
The application to open the default was not made until more than two years after the entry of the judgment, knowledge of which was had by the defendant and his attorney. The motion, therefore, was not made with due diligence. (New York Mun. Ct. Code [Laws of 3915, chap. 279], § 129, subd. 2.)
The failure to give notice adjourning the case was a mere irregularity and did not render the judgment void.
All concur; present, Cropsey, MacCrate and Lewis, JJ.